Citation Nr: 1746145	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-42 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asbestosis with pleural thickening and fibrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1958 to March 1960 and October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


REMAND

The Board is of the opinion that additional development is required before the claim on appeal is decided.

In April 2015, the Veteran filed a claim for service connection for a pulmonary disability, claimed specifically as asbestosis with pleural thickening.  The Veteran has asserted his pulmonary disorder was due to in-service asbestos exposure.  

The Veteran's service treatment records (STRs) do not show he was diagnosed with or treated for the claimed disability in service; however, his official military personnel file (OMPF) shows he worked as both a truck driver and motor mechanic, and in a May 2002 memorandum, VA determined such occupations had a high probability for exposure to asbestos.  

In addition, the Veteran's private treatment records from South Shore Pulmonary Medicine show he has been treated for interstitial lung disease resulting from asbestosis with pleural thickening and fibrosis.  To date, however, the Veteran has not been afforded a VA examination.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds sufficient evidence of record to obtain a VA examination and medical opinion addressing the etiology of the Veteran's pulmonary disorder.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all pulmonary disorders present during the period of the claim, to specifically include interstitial lung disease resulting from asbestosis with pleural thickening and fibrosis.  All evidence must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each pulmonary disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to the Veteran's service, to specifically include his asbestos exposure therein. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service.  The examiner should assume that the Veteran was exposed to asbestos in service and that the Veteran is a reliable historian for purposes of the opinion.

If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  Finally, undertake any other indicated development, and then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.




By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






